Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Lee Maxwell, Appellant                    Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 24592).
No. 06-14-00167-CR         v.                         Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Christopher Lee Maxwell, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 3, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk